In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00354-CV
                 ___________________________

IN RE TREATMENT EQUIPMENT COMPANY, JANIS V. SMITH AND BRUCE
                      S. SMITH, Relators




                        Original Proceeding
                 Trial Court No. PR-2014-00697-01


                Before Birdwell, Kerr, and Bassel, JJ.
                Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, we lift our stay of the trial court’s

September 19, 2019 “Order Granting Plaintiff’s Second Motion to Compel, to Extend

Fact Discovery Deadline and to Continue Trial Setting,” and we deny relators’

petition for writ of mandamus.

                                                      Per Curiam

Delivered: November 7, 2019




                                           2